Title: Thomas Jefferson to John Barnes, 10 June 1817
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello
June 10. 17.
          
          This is written a few minutes after your departure from this place; for on returning into my room, and recollecting your question of yesterday, whether I had no remittance to make to your quarter, it occurred that I was indebted for the National Intelligencer for some years back; for indeed on examination I do not find that I have paid it later than to Oct. 31. 13. as it will give you less trouble to put the little sum I furnished you into the hands of the editor of that paper, than to remit it to me, I will pray you to pay it to him to be credited to me on his books. I should be glad if he would then let me know how my account will stand.
          I comfort myself on your departure by persuading myself to hope that you may find the exercise & amusement of the journey so favorable to your health as to encourage you to repeat your acceptable visits from year to year. wishing this may find you arrived at home and in good health I salute you affectionately
          Th: Jefferson
         